Judgment modified so as to charge the lienors found to be entitled to the fund with only one-half of the expenses of the reference, and judgment directed against the Hational Bank of Lebanon for the other half; and as so modified affirmed, without costs against the bank, but with one bill of costs and disbursements, except for printing the record, in favor of the Ajax Lead Coating Company, M. Goodwin & Co., Audley Clark Company and Heal & Brinker Company against John V. Lindberg and the Hational Bridge Works, and without costs against the H. Ryan Company. Ho opinion. Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred. Order to be settled before Mr. Justice Thomas.